DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain photocopies of photographs.  Pursuant to MPEP 608.02(VII)(B), black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.  The Office will accept photographs in utility and design patent applications, however, only if photographs are the only practicable medium for illustrating the claimed invention, which the examiner contends does not apply to the current application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (AU 568546 B2).
	With regard to claim 11, Norris discloses a method of adapting a rock bolt comprising a metal bar (pg. 3, lines 7-14), to ensure that the bar will break under load in a predictable manner (pg. 3, lines 7-14), the method including the step of removing material from the bar in a circumferential band to reduce a diameter of the bar within the band to a minor diameter (figs. 1-3) thereby to provide a failure zone within which the bar will break if subjected to enough tensile load (pg. 5, lines 2-20).
	With regard to claim 15, Norris further discloses the minor diameter is consistent within the band (fig. 3).
	With regard to claim 19, Norris further discloses the diameter of the bar is in the range 16mm to 25mm (pg. 5, line 29).
	With regard to claim 20, Norris further discloses the material is removed by a subtractive manufacturing process (pg.4, lines 16-18).

Claim(s) 11, 15-16, 19, 20, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandvik (AU 2008221612 A1)
	With regard to claim 11, Sandvik discloses a method of adapting a rock bolt comprising a metal bar (pg. 7, lines 16-20), to ensure that the bar will break under load in a predictable manner (pg. 7, lines 21-30), the method including the step of removing material from the bar in a circumferential band to reduce a diameter of the bar within the band to a minor diameter (fig. 2) thereby to provide a failure zone within which the bar will break if subjected to enough tensile load (pg. 7, line 31 - pg. 8, line 6).
	With regard to claim 15, Sandvik further discloses the minor diameter is consistent within the band (fig. 2).
	With regard to claims 16 and 27, Sandvik further discloses the failure zone has a minor diameter which is 0.5% to 5% less than the diameter of the bar (pg. 10, lines 29-30).
	With regard to claim 19, Sandvik further discloses the diameter of the bar is in the range 16mm to 25mm (pg. 11, lines 19-21).
	With regard to claim 20, Sandvik further discloses the material is removed by a subtractive manufacturing process (pg. 7, lines 11-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 21-23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (AU 568546 B2) in view of Li (2010/0021245).
With regard to claims 12-14, Norris discloses the invention substantially as claimed however fails to explicitly state the length of the failure zone having a length of 10-45mm, 25-35mm, or 30-35mm.
	Li discloses a yielding rock bolt with a reduced diameter portion (figs. 1-2) wherein the reduced diameter zone has a length between 30-35mm (paras 0046-0048).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Norris and have the reduced diameter portion of a length of 30-35mm as taught by Li since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claims 21-23, Norris further discloses the minor diameter is consistent within the band (fig. 3).
	With regard to claims 28-30, Norris further discloses the diameter of the bar is in the range 16mm to 25mm (pg. 5, line 29).

Claims 12-14, 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (AU 2008221612 A1) in view of Li (2010/0021245).
	With regard to claims 12-14, Sandvik discloses the invention substantially as claimed however fails to explicitly state the length of the failure zone having a length of 10-45mm, 25-35mm, or 30-35mm.
	Li discloses a yielding rock bolt with a reduced diameter portion (figs. 1-2) wherein the reduced diameter zone has a length between 30-35mm (paras 0046-0048).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sandvik and have the reduced diameter portion of a length of 30-35mm as taught by Li since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	With regard to claims 25-26, Sandvik discloses the invention substantially as claimed however fails to disclose the minor diameter is 1% to 4% less than the diameter of the bar or 2% to 3% less than the diameter of the bar. Sandvik discloses a preferred range of “about 5% to 25%” however does not state these values as critical and cannot be expanded upon. Accordingly, one of ordinary skill in the art could readily have arrived at 2% to 3% reduced diameter through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.    
	With regard to claims 28-30, Sandvik further discloses the diameter of the bar is in the range 16mm to 25mm (pg. 11, lines 19-21).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (AU 2008221612 A1).
	With regard to claims 17-18, Sandvik discloses the invention substantially as claimed however fails to disclose the minor diameter is 1% to 4% less than the diameter of the bar or 2% to 3% less than the diameter of the bar. Sandvik discloses a preferred range of “about 5% to 25%” however does not state these values as critical and cannot be expanded upon. Accordingly, one of ordinary skill in the art could readily have arrived at 2% to 3% reduced diameter through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
8/13/2021